United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF HOMELAND SECURITY,
)
TRANSPORTATION SECURITY
)
ADMINISTRATION, Los Angeles, CA, Employer )
__________________________________________ )
D.P., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-121
Issued: July 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 16, 2009 appellant filed a timely appeal from the May 1, 2009 merit decision
of the Office of Workers’ Compensation Programs, which denied her recurrence claim. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on July 21, 2008
causally related to her May 31, 2006 employment injury.
FACTUAL HISTORY
On May 31, 2006 appellant, then a 35-year-old transportation security screener, filed a
claim alleging that she injured her lower back in the performance of duty that day when she tried
to keep a big bag “of excessive weight” from falling on her. The Office accepted her claim for
lumbar sprain and displacement of the L5-S1 disc without myelopathy and acceleration of L5-S1
degeneration. Appellant received compensation for temporary total disability on the periodic

rolls. On May 19, 2008 she returned to limited duty in a modified position, which required no
standing greater than 20 minutes without a sitting break.
Appellant missed work intermittently for physical therapy appointments. On July 21,
2008 she stopped work completely and claimed compensation for total disability. On July 24,
2008 appellant filed a notice of recurrence and explained that she stopped work on July 21, 2008
after prolonged standing for a period of two weeks. Her pain had gradually worsened and was in
the same region “except it’s worse and shoots down my back into my legs now.”
The Office asked appellant for more information to support her claim, including a
statement on whether her limited-duty assignment had changed such that it no longer met her
medical restrictions. It also asked her to submit a physician’s narrative report describing the
objective findings that showed her condition had worsened and explaining how she could no
longer perform the duties she was performing when she stopped work.
Dr. Artis Woodward, an attending specialist in pain management, reported that he
evaluated appellant on July 17, 2008 for complaints of gradually worsening lower back pain. He
recommended an increase in her pain medication and to increase her home exercise regimen.
Dr. Woodward continued her on modified duties. He saw appellant again on July 21, 2008 with
complaints of increasing back pain “over the past two days.” Examination demonstrated pain
with all arcs of motion, increased muscle guarding and increased pain on palpation. Gait and
posture were antalgic. Dr. Woodward initiated physical therapy three times a week, continued
appellant’s pain medication and prescribed a muscle relaxant. “At this point, it was medically
indicated to place the patient on total temporary disability for a period of July 21, 2008 until
[August 21, 2008], to allow attenuation of symptoms.”
Dr. Woodward saw appellant again on August 21, 2008. He reported findings on
examination, including exquisite tenderness at the L5-S1 articulation with continued compromise
of range of motion and musculature that remained in a guarded posture. Dr. Woodward
recommended additional physical therapy, continued her disability through September 21, 2008
and sought consultation with a pain control specialist. He noted that appellant’s May 17, 2007
magnetic resonance imaging (MRI) scan was “somewhat grim” and, coupled with appellant’s
obese body habitus, provided a poor prognosis for conservative care response.
The Office referred appellant, together with the medical record and a statement of
accepted facts, to Dr. G.B. Ha’Eri, a Board-certified orthopedic surgeon, for a second opinion.
Dr. Ha’Eri evaluated appellant on October 29, 2008. He described her history of injury and
medical treatment. Dr. Ha’Eri noted appellant’s present complaints and findings on physical
examination. He diagnosed L5-S1 disc herniation, industrial and caused by the work injury of
May 31, 2006. Dr. Ha’Eri also diagnosed L5-S1 disc degeneration, industrial and consequential
to the industrial L5-S1 disc herniation. He advised that the diagnosed L5-S1 herniated disc was
a result of appellant’s original injury of May 31, 2006 “and her light-duty assignment … has not
caused any additional injury.” Dr. Ha’Eri found that she was able to work with her limited-duty
assignments since he last examined her in 2007. He described the prognosis as guarded. In
Dr. Ha’Eri’s opinion, appellant’s lower back condition would show periodic episodes of
exacerbation for the foreseeable future requiring further medical care. He recommended
continued conservative care. Dr. Ha’Eri found that appellant had no neurological deficit in her

2

lower extremity and that her low back pain was intermittent, so she was not a candidate for
surgical intervention.
In a decision dated November 20, 2008, the Office denied appellant’s recurrence claim.
It found that Dr. Ha’Eri’s opinion represented the weight of the medical evidence and failed to
establish that appellant was totally disabled from her limited-duty assignment beginning
July 21, 2008.
On May 1, 2009 an Office hearing representative affirmed the denial of appellant’s
recurrence claim. He found that appellant’s lack of response to the query about her employment
duties did not allow the Office to determine whether there was a spontaneous worsening. The
hearing representative further found that the weight of the medical evidence failed to support her
claim.
On appeal, appellant contends that Dr. Ha’Eri reviewed an MRI scan that was two years
old, did not fully examine her and had only asked questions.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1
“Disability” means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2
A “recurrence of disability” means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.3 When an employee who is disabled from the job she held when injured on
account of employment-related residuals returns to a limited-duty position, or the medical evidence
of record establishes that she can perform the limited-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence a recurrence of total
disability and to show that she cannot perform such limited-duty work. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the limited-duty job requirements.4
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.5
1

5 U.S.C. § 8102(a).

2

20 C.F.R. § 10.5(f).

3

Id. at § 10.5(x).

4

Terry R. Hedman, 38 ECAB 222, 227 (1986).

5

5 U.S.C. § 8123(a).

3

ANALYSIS
When appellant filed her notice of recurrence, she explained that she stopped work on
July 21, 2008 after prolonged standing for a period of two weeks. She did not make clear
whether there was a change in her limited-duty job requirements such that she was no longer
allowed to take a sitting break after standing for 20 minutes. The Office asked appellant to
address the issue, but she did not respond. The Board therefore finds that she has not met her
burden to establish a change in the nature and extent of her limited-duty job requirements. To
establish her recurrence claim, therefore, she must show a change in the nature and extent of the
injury-related condition.
Appellant’s attending specialist in pain management, Dr. Woodward, examined her on
July 17 and 21, 2008. He reported increased complaints and findings. Dr. Woodward prescribed
physical therapy and a muscle relaxant, continued her pain medication and took her off work
until August 21, 2008. He reported that it was “medically indicated” to place appellant on
temporary total disability beginning July 21, 2008.
Dr. Ha’Eri, a Board-certified orthopedic surgeon and Office referral physician, disagreed.
He had appellant’s medical record and a statement of accepted facts. Although Dr. Ha’Eri
reported that appellant’s lower back condition would show periodic episodes of exacerbation for
the foreseeable future requiring further medical care, it was his opinion that she was able to work
in her limited-duty assignment since he last saw her in 2007.
The Board finds a conflict in medical opinion between Dr. Woodward and Dr. Ha’Eri on
whether appellant sustained a recurrence of total disability on July 21, 2008 as a result of a
change in the nature and extent of the injury-related condition. The Office gave the weight of the
medical evidence to Dr. Ha’Eri, but he disagreed with the opinion of Dr. Woodward who found
it medically necessary to place appellant on temporary total disability beginning July 21, 2008.
Under section 8123(a) of the Act, the Office must resolve this conflict by referring appellant,
together with the medical record and a statement of accepted facts, to an impartial medical
specialist.
The Board will set aside the Office’s May 1, 2009 decision affirming the denial of
appellant’s recurrence claim and will remand the case for referral to an impartial medical
specialist. After such further development of the medical evidence as may be necessary, the
Office shall issue an appropriate final decision on appellant’s entitlement to compensation for
wage loss beginning July 21, 2008.
Appellant’s concerns on appeal with Dr. Ha’Eri’s failure to obtain an updated MRI scan,
and with his examination of her, are no longer an issue because the Office will refer her to a
different physician to settle the matter. An impartial medical specialist may decide whether
another MRI scan is necessary or helpful in resolving whether there was a change in the injuryrelated condition such that appellant became totally disabled beginning July 21, 2008.

4

CONCLUSION
The Board finds that this case is not in posture for decision. A conflict in medical
opinion warrants referral to an impartial medical specialist under section 8123(a) of the Act.
ORDER
IT IS HEREBY ORDERED THAT the May 1, 2009 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded for further action consistent with this
opinion.
Issued: July 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

